Citation Nr: 0633711	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  01-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for lumps on both breasts.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to April 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case in June 2004 and September 2005 for 
further development.  The case has since been returned to the 
Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the Board has received VA treatment records as 
well as a statement from a private physician.  Although the 
veteran did not submit a waiver of the RO's initial 
consideration of the evidence, the Board notes that the 
evidence is not relevant to the issue on appeal.  Therefore, 
the Board will proceed with a decision on the issue of 
entitlement to service connection for lumps on both breasts.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have lumps on 
both breasts that are causally or etiologically related to 
military service.



CONCLUSION OF LAW

Lumps on both breasts were not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
4.9 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
April 2002, prior to the initial decision on the claim in 
July 2002, as well as in June 2004 and October 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate her claim for service connection.  
Specifically, the June 2004 and October 2005 letters stated 
that the evidence must show that that she had an injury in 
military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that she has 
a current physical or mental disability; and, that there is a 
relationship between her current disability and an injury, 
disease, or event in military service.  Additionally, the 
October 2004 statement of the case (SOC) and the December 
2004 and May 2006 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of her 
application and, in so doing, informed her of the evidence 
that was needed to substantiate her claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2002, June 2004, and 
October 2005 letters indicated that reasonable efforts would 
be made to help her obtain evidence necessary to support her 
claim and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on her claim.

The RO also informed the veteran about the information and 
evidence that she was expected to provide.  Specifically, the 
June 2004 and October 2005 letters notified the veteran that 
she must provide enough information about her records so that 
they could be requested from the agency or person that has 
them.  The October 2005 letter also requested that she 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the April 2002 letter indicated that it 
was still the veteran's responsibility to support her claim 
with appropriate evidence.  Similarly, the June 2004 and 
October 2005 letters stated that it was her responsibility to 
ensure that VA receives all requested records that are not in 
the possession of a Federal department or agency.
The Board also notes that the October 2005 notice letter 
specifically addressed the fourth notice requirement.  In 
this regard, the letter informed the veteran that she should 
submit any evidence in her possession that pertains to her 
claim

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran pertaining to disability ratings and effective 
dates, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to service 
connection for lumps on both breasts.  Thus, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as her VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with her claim.  The veteran was also afforded VA 
examinations in December 2002 and October 2005.  VA has 
further assisted the veteran and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for lumps on 
her breasts.  The Board does acknowledge that the veteran was 
treated for a small, purple lesion on her left breast in 
April 1983.  However, the October 2005 VA examiner opined 
that the current lump on the veteran's left breast was not 
caused by or the result of service.  In fact, the breast 
examination was considered normal, and the examiner 
questioned whether the lump was a secondary nipple that was a 
congenital anomaly or whether it was a fleshy nodule that was 
a normal variation.   To the extent that the lump may be a 
congenital anomaly, the Board notes that congenital or 
developmental defects are not diseases or injuries within the 
meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9 (2005); see Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases 
cited therein; see also VAOPGCPREC 82- 90.  Regardless, the 
Board finds it significant that the examiner did not believe 
the current lump on the veteran's left breast was related to 
her military service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a lump on the left breast.  

With respect to the veteran's right breast, the Board notes 
that the veteran's service medical records are negative for 
any complaints, treatment, or diagnosis of a lump.  Moreover, 
the October 2005 VA examination did reveal any lumps on her 
right breast, and no diagnosis pertaining to her right breast 
was rendered.  Thus, the medical evidence does not establish 
that the veteran has a current diagnosis of a lump on her 
right breast.
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis pertaining to her right breast, the Board 
finds that the veteran is not entitled to service connection 
for a lump on her right breast.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for lumps on both breasts is not warranted.  
Although the veteran contends that she currently has lumps on 
both breasts that are related to her military service, the 
veteran is not a medical professional, and therefore her 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for lumps on both breasts is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


